—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered December 15, 1992, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity was not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Duuvon, 77 NY2d 541; People v Dawson, 185 AD2d 854; People v Johnson, 185 AD2d 247). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
*428We find that, in light of the defendant’s background and criminal history, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83). Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.